DECISION
The application of the above-named defendant for a review of the sentence of 10 years; concurrent to the sentence out of Flathead County imposed on August 10, *61982, was fully heard and after a careful consideration of the entire matter it is decided that:
DATED this 18th day of January, 1983.
The sentence shall remain the same as originally imposed.
It is obvious the Defendant needs supervision and this Board feels by serving his time at Swan River Youth Camp he will get the supervision he needs.
We wish to thank Morris Braden, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan